DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-22 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 19, in the definition of “R4”, the terms “CONR5” and “CONSO2R5” have a nitrogen atom with an open valency.  It is not clear what else is intended to attached to the ‘-N-’ atom.  The specification provides “CONHR5” and “CONHSO2R5” under R4 definition, see for example, at page 22, line 21.  Appropriate correction would obviate the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pease et al., U.S. Patent No. 7,153,964.  The instant claims read on reference disclosed compounds, see the compounds in Table at col. 29-30.  Particularly, see compound of Ex. 21 (structure depicted below for convenience):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pease et al., U.S. Patent No. 6,649,608.  The instant claims read on reference disclosed compounds, see the compounds of the structural formula (I) in col. 2, and the corresponding species of the Examples 1-20 at col. 29-30; Examples 41-58 at col. 32-33; Example 108 at col. 38; Examples 114, 116 at col. 40; etc.  The instant claims recite that R4 is CONR5, wherein R5 is C1-C6 alkyl, etc., and the specification provides that ‘the alkyl group can be substituted’ (see page 17, lines 1-8).  Further, see the compounds used as starting materials in the preparation methods: Method 1: 4-anilino-2-(4-carboxyanilino)-5-chloropyrimidine (col. 41, line 41); Method 4: 4-anilino-5-bromo-2-(3-carboxyanilino)pyrimidine (col. 42, line 50); Method 6 (col. 43, line 17); etc. (representative structures depicted below for convenience):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freyne et al., US 2006/0063789.  The instant claims read on reference disclosed compounds, see the compounds no. 13 and 14 in Table 1 at page 30 (structures depicted below for convenience):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
			
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freyne et al., U.S. Patent No. 7,560,458.  The instant claims read on reference disclosed compound, see the compound of Example A5 at col. 46 (structure depicted below for convenience):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argade et al., WO 2005/013996.  The instant claims read on reference disclosed compounds of structural formula (I) at page 1 and the corresponding species of the examples throughout the reference, e.g., compounds in Table 8.  Particularly, see the compound 1036 in Table 8 at page 105, which compound is identical to the compound of instant claim 22 (structure depicted below for convenience):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., U.S. Patent No. 8,211,929.  The instant claims read on reference disclosed compounds of structural formula I at col. 6 and the corresponding species of the examples throughout the reference, e.g., compounds in Table 1, wherein the 4-position substituent is -NH-phenyl.  Particularly, see the compounds 26 (col. 29-30); 120 (col. 65-66); 567 (col. 201-202); etc. (structures depicted below for convenience):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
		
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lum et al. (Bioorganic & Medicinal Chemistry Letters 2008).  The instant claims read on reference disclosed compounds, see the compounds 10, 11, 15 in Table 2, page 3579; and compound 20a and 20b in Table 4, page 3580 (structures depicted below for convenience):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
		
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
		
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
	

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., U.S. Patent No. 8,044,201.  The instant claims read on reference disclosed compounds, see the compounds 1 and 2 at Figure 6O; compounds 5 and 6 at Figure 6P; etc. (structures depicted below for convenience):

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
	
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
	
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebti et al., WO 2012/135641.  The instant claims read on reference disclosed compounds, see the compounds #3f and 3h in Table 1 at pages 38-39. (structures depicted below for convenience):

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Journal of Medicinal Chemistry Letters 2015).  The instant claims read on reference disclosed compounds, see the compounds 2 | 2, 5 | 4, and 36 | 14, page 329 (structures depicted below for convenience):

    PNG
    media_image28.png
    99
    188
    media_image28.png
    Greyscale
				
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
	
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CAPLUS Abstract 163:427238, 2015).  The instant claims read on reference disclosed compound, see the compound RN 1809196-68-6 (structure depicted below for convenience):

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argade et al., WO 2005/013996.
The reference teaches a generic group of pyrimidine-2,4-diamine compounds, which embraces applicant's instantly claimed compounds.  See formula (I) at page 3, and the corresponding subgeneric embodiments wherein L1 and L2 are a covalent bond, for example, see structural formula (II) at page 17; formula (IV) at page 18; formula (VI) at page 20; etc.  Further, the reference discloses numerous species within the disclosed genus, for example, see the compounds in Table 8 at pages 83-105, including the compound no. 1036 at page 105, which is identical to the compound recited in instant claim 22.

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
	
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
	
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

Compound 1036, Table 8, page 105

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale


The compounds are taught to be useful as inhibitors of cell proliferation and useful as pharmaceutical therapeutic agents, see pages 140-143.  The instant claims read on reference disclosed compound no. 1036 as indicated above in the rejection under 35 USC 102.  The instant claims 19-21 also recite a more limited subgenus than the reference disclosed genus.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

	Receipt is acknowledged of the Information Disclosure Statement filed on March 25, 2022 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

October 13, 2022